        Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 1 of 15



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,              ) Civil No: 1:16-cv-01534-JEB
YANKTON SIOUX TRIBE; ROBERT             ) (Consolidated with 1:16-cv-01796 and
FLYING HAWK; OGLALA SIOUX               ) 1:17-cv-00267)
TRIBE,                                  )
                                        )
               Plaintiffs,              )
                                        )
and                                     )
                                        )
CHEYENNE RIVER SIOUX TRIBE;             )
SARA JUMPING EAGLE ET AL.,              )
                                        )
               Plaintiff-Intervenors,   )
                                        )
       v.                               )
                                        )
U.S. ARMY CORPS OF ENGINEERS,           )
                                        )
               Defendant-               )
               Cross-Defendant          )
                                        )
and                                     )
                                        )
DAKOTA ACCESS, LLC,                     )
                                        )
               Defendant-Intervenor-    )
               Cross-Claimant.          )


      BRIEF OF AMICUS CURIAE NORTH DAKOTA PETROLEUM COUNCIL IN
                   OPPOSITION TO VACATUR ON REMAND
       Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 2 of 15




Paul J. Forster (N.D. Bar No. 07398, signing        Grant Snell (D. C. Bar No. 1014970) (joining
per LCvR 83.2(c))                                   with non-members per LCvR 83.2(c))
Zachary R. Eiken (N.D. Bar No. 07832)               CROWLEY FLECK PLLP
Craig C. Smith (N.D. Bar No. 04623)                 1667 Whitefish Stage Rd.
CROWLEY FLECK PLLP                                  P.O. Box 759
100 West Broadway Ave., Suite 250                   Kalispell, Montana 59903-0759
P.O. Box 2798                                       Phone: (406) 752-6644
Bismarck, North Dakota 58502-2798                   Fax: (406) 752-5108
Phone: (701) 223-6585                               gsnell@crowleyfleck.com
Fax: (701) 222-4853
pforster@crowleyfleck.com
zeiken@crowleyfleck.com
csmith@crowleyfleck.com




                                               ii
            Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 3 of 15



                                                   TABLE OF CONTENTS


STATEMENT OF INTEREST AND INTRODUCTION ................................................................1

ARGUMENT .....................................................................................................................................2

          I.         This Court should decline to vacate the easement, because serious disruptive
                     consequences will result from shutting down DAPL. ...............................................2

                     A.         DAPL has become a crucial component of North Dakota’s oil industry
                                and the state’s economy. ................................................................................2

                     B.         It would be physically impossible to arrange alternate transportation for
                                much of DAPL’s volumes in the near-term. ..................................................4

                     C.         The cost differential of shifting transportation to rail is not economically
                                feasible for much of North Dakota’s production, especially in present
                                market conditions ...........................................................................................8

CONCLUSION ..................................................................................................................................10




                                                                     iii
            Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 4 of 15



                                               TABLE OF AUTHORITIES

                                                                                                                             Page No.
Cases

Allied-Signal, Inc. v. U.S. Nuclear Reg. Comm’n,
        988 F.2d 146 (D.C. Cir. 1993) ....................................................................................... 1, 2

Int’l Union, United Mine Workers of Am. v. Fed. Mine Safety & Health Admin.,
        920 F.2d 960 (D.C. Cir. 1990) ........................................................................................... 1


Regulations

49 C.F.R. Parts 171-180................................................................................................................. 5




                                                                    iv
           Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 5 of 15



                     STATEMENT OF INTEREST AND INTRODUCTION

          Amicus Curiae, North Dakota Petroleum Council (“NDPC”), is a trade association

representing more than 500 companies involved in all aspects of the oil and gas industry in North

Dakota, South Dakota, and the Rocky Mountain Region. 1 North Dakota ranks second nationally

in oil production, and NDPC members produce approximately 98 percent of the oil in North

Dakota.     Established in 1952, the NDPC’s mission includes promoting and enhancing the

discovery, development, production, transportation, refining, conservation, and marketing of oil

and gas; promoting opportunities for open discussion, lawful interchange of information, and

education concerning the petroleum industry; and accumulating and disseminating information

concerning the petroleum industry to foster the best interests of the public and industry.

          This brief was authored in whole by counsel for the NDPC and is filed pursuant to LCvR

7(o). No other party, party’s counsel, or any person other than the NDPC contributed money to

fund the preparation or submission of this brief.

          The Court requested that the litigants in this matter submit briefing on whether to vacate

the easement held by Dakota Access, LLC during the remand ordered by this Court. ECF

No. 496, Mem. Op. at 42. “The decision whether to vacate depends on ‘[1] the seriousness of

the order’s deficiencies (and thus the extent of doubt whether the agency chose correctly) and [2]

the disruptive consequences of an interim change that may itself be changed.’” Allied-Signal,

Inc. v. U.S. Nuclear Reg. Comm’n, 988 F.2d 146, 150-151 (D.C. Cir. 1993) (quoting Int’l Union,

United Mine Workers of Am. v. Fed. Mine Safety & Health Admin., 920 F.2d 960, 967 (D.C. Cir.

1990)).




1
 Energy Transfer Partners, L.P. is a member of the NDPC, but was not involved in the drafting
of this brief or any associated pleadings.
                                                    1
        Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 6 of 15



       This Court has recognized that vacatur of the easement “would carry serious

consequences that a court should not lightly impose.” ECF No. 496, Mem. Op. at 42. The

NDPC submits this brief as Amicus Curiae to specifically address the second Allied-Signal

factor, and to provide the Court with additional information on the disruptive consequences that

will directly impact North Dakota oil producers should the Court order vacatur and shut down

the Dakota Access Pipeline (“DAPL”).

                                         ARGUMENT

I.     This Court should decline to vacate the easement, because serious disruptive
       consequences will result from shutting down DAPL.

       A.      DAPL has become a crucial component of North Dakota’s oil industry and
               the state’s economy.

       DAPL began transporting oil on June 1, 2017. North Dakotans, state officials, and the

state’s oil industry have widely recognized that the pipeline was a game-changer for the industry

and the state’s economy. See generally What’s on Your Mind? Interview by Scott Hennen with

Justin Kringstad, Executive Director, North Dakota Pipeline Authority (KFYR radio broadcast

Nov. 5, 2019), available at https://www.am1100theflag.com/news/12214-11519-dapl-20-

pipeline-justin-kringstad-nd-pipeline-authority-executive-director; Renée Jean, 2017’s top 10

stories — No. 4: Dakota Access, technology bring oil through downturn, Williston Herald (Dec

29, 2017), available at https://www.willistonherald.com/news/s-top-stories-no-dakota-access-

technology-bring-oil-through/article_40ac36dc-ec3e-11e7-be15-d746d97e0bd5.html.

       The completion of DAPL marked the first time that North Dakota has enjoyed adequate

pipeline capacity, and it enabled much of the state’s oil production to move from high-cost rail to

low-cost pipeline transportation. In one month, rail plummeted from 24% to 7% of North

Dakota’s oil transportation, comparing North Dakota Pipeline Authority figures for the month

before and the month after DAPL commenced operations. Compare Justin Kringstad, July 2017
                                                2
        Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 7 of 15



Monthly Update, North Dakota Pipeline Authority, p. 3 (July 14, 2017), available at

https://ndpipelines.files.wordpress.com/2012/04/ndpa-july-14-2017-update.pdf        with     Justin

Kringstad, August 2017 Month Update, North Dakota Pipeline Authority, p. 3 (August 11, 2017),

available at https://ndpipelines.files.wordpress.com/2012/04/ndpa-august-11-2017-update.pdf.

       In the almost three years since it began operating, DAPL has become a fully integrated

and essential element of the state’s oil industry and the state’s economy. As this Court has

noted, the pipeline transports about 600,000 barrels of oil per day. ECF No. 496, Mem. Op. at

20. DAPL’s capacity, as a single pipeline, represents approximately 41% of North Dakota’s

1,451,029 barrels per day in oil production, as of the most recent statewide production data. See

Director’s Cut, February 2020 Production, North Dakota Department of Mineral Resources

(April 14, 2020), https://www.dmr.nd.gov/oilgas/directorscut/directorscut-2020-04-14.pdf.

       DAPL’s impacts reverberate through all corners of North Dakota’s economy. North

Dakota’s Tax Commissioner, Ryan Rauschenberger, has noted North Dakota realized

approximately $250,000,000 in additional tax revenues in the first two years after DAPL became

operational. What’s on Your Mind? Interview by Scott Hennen with Ryan Rauschenberger,

North Dakota Tax Commissioner (KFYR radio broadcast Nov. 7, 2019), available at

https://www.am1100theflag.com/news/12220-11719-dapl-20-pipeline-ryan-rauschenberger-nd-

tax-commissioner; see also Editorial Board, North Dakota’s Pipeline Payoff: Six months later,

the Dakota Access Pipeline proves its value, Wall Street Journal (Dec. 29, 2017), available at

https://www.wsj.com/articles/north-dakotas-pipeline-payoff-1514591716 (noting “solely because

of the Dakota Access Pipeline, the state is on track for $210 million to $250 million in additional

tax revenue by the end of this biennial budget period.”). These revenues are largely used to fund

education and human services. See Interview with Ryan Rauschenberger, supra.



                                                3
         Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 8 of 15



       Shutting down the pipeline at this point would not only wipe out these benefits but would

result in dislocations that are difficult to overstate, as explained below.

       B.      It would be physically impossible to arrange alternate transportation for
               much of DAPL’s volumes in the near-term.

       It is widely acknowledged that at recent production levels, or even 2017 production

levels, a shutdown of DAPL would mean that producers would need to attempt to shift most of

DAPL’s volumes to rail transportation if they wished to maintain the production. Certainly, this

is the prediction of the NDPC’s membership, given their daily experience marketing and

transporting North Dakota’s oil production.         Other existing pipeline systems have limited

capacity and do not deliver oil to the same destinations as DAPL.

       However, North Dakota presently lacks the rail capacity to transport more than a fraction

of DAPL’s volumes. At its peak, North Dakota rail export volumes reached 850,000 barrels per

day.   Estimated ND Rail Export Volumes, North Dakota Pipeline Authority, available at

https://ndpipelines.files.wordpress.com/2020/04/17.jpg.       This capacity no longer exists.   A

shutdown of DAPL, even if temporary, would strand most of the oil that DAPL moves. The

industry lacks the necessary infrastructure to transport these volumes by rail. Specifically, it

lacks sufficient rail terminals (some of which have been retired or repurposed since DAPL began

operating), trucks to haul oil to the terminals, locomotives, and tank cars.

       Take the example of available tank cars. Over the 2013 to 2018 period, the overall fleet

of rail cars carrying oil has plummeted. During that time, “The number of rail tank cars carrying

crude oil decreased by 63 percent, from nearly 29,000 tank cars to just under 13,000 tank cars.”

Fleet Composition of Rail Tank Cars Carrying Flammable Liquids: 2019 Report, United States

Department of Transportation, p. 7 (Oct. 4, 2019) (“USDOT Fleet Report”), available at

https://doi.org/10.21949/1504519.      Moreover, at the time that DAPL began operating, the


                                                   4
         Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 9 of 15



nation’s rail fleet was in the process of upgrading or decommissioning oil tank cars to meet new

federal safety regulations.     Specifically, the Pipeline and Hazardous Materials Safety

Administration (“PHMSA”) and the Federal Railroad Administration issued a rule entitled

Hazardous Materials: Enhanced Tank Car Standards and Operational Controls for High-

Hazard Flammable Trains. 49 C.F.R. Parts 171-180. After revisions in response to legislation,

the rule resulted in mandatory phase-outs of various car types allowed to carry crude oil from

January 1, 2018 through May 1, 2025. USDOT Fleet Report at p. 3 and Table 1. These phase-

outs prohibited 6,514 cars in existing oil car fleets from carrying crude oil as of a 2019 U.S.

Department of Transportation fleet report, with another 2,098 in-service cars to be phased out

from crude oil transportation by April 1, 2020. 2 USDOT Fleet Report at Table 1. Other types of

flammable liquids, such as ethanol, refined fuel products, and chemicals, have later phase out

dates, meaning the classes of cars phased out for crude oil continue to transport other types of

flammable liquids. See id.

        Thus, it is questionable that the country possesses a rail fleet capable of transporting

DAPL’s volumes in addition to existing demands. To illustrate the impact of a DAPL shutdown

on rail car needs, assume that the nation still possesses a fleet of approximately 13,000 rail cars

dedicated to transporting crude oil, as was the case in USDOT’s 2019 report, even though this

number included 2,098 cars that were phased out as of April 1, 2020. See id. at p. 3, Table 1 and

p. 7.   Each car can carry about 600 barrels of oil; for instance, DAPL would replace

approximately 750 rail cars per day at an assumed volume of 450,000 barrels per day. Dakota

Access, LLC: United States Fish and Wildlife Service Environmental Assessment of Grassland


2
  For cars dedicated to carrying crude oil, Table 1 in the USDOT Fleet Report reflects a phase-
out of 276 non-jacketed DOT-111 cars; 90 jacketed DOT-111 cars; and 6,148 non-jacketed CPC-
1232 cars, with another 2,098 non-jacketed CPC-1232 cars remaining in service as of 2018 but
required to be phased out by April 1, 2020.
                                                5
          Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 10 of 15



and       Wetland      Easement       Crossings,     p.    16        (May        2016),      available    at

https://www.fws.gov/uploadedFiles/DAPL%20EA.pdf. Applying the same math to the nearly

600,000 barrels per day of flow identified in this Court’s recent Memorandum Opinion (ECF

No. 496 at 20) means that moving DAPL’s volumes would require about 1,000 rail cars per day.

          Though individual times vary by destination, a rail car can make on average 1.75

roundtrips per month transporting North Dakota crude oil to market, or one round trip every 17

days (30 / 1.75 = 17.14). Thomas Covert & Ryan Kellogg, Crude by Rail, Option, Value, and

Pipeline Investment, p. A-9 (2018), available at https://www.nber.org/papers/w23855. At this

rate, railroads would need to dedicate 17,000 rail cars (1,000 rail cars per day x 17 days) to carry

DAPL’s daily flows as estimated by this Court. Even if only 450,000 barrels per day needed to

move to rail, such a move would require about 12,750 rail cars. 3 This total approaches or

exceeds the total number of rail cars already dedicated to transporting crude oil in all fifty states

as of the USDOT’s most recent statistics. See USDOT Fleet Report, supra, at 7. Even assuming

some availability of railcars currently serving other liquid classes, these fleets include many cars

that have been phased out of service for crude oil. See id. at 3, Table 1.

          As a result, additional manufacturing or retrofitting of rail cars would be required to

accommodate the volumes currently carried by DAPL. This would entail significant costs. For

instance, one study estimates costs of $155,000 or more to manufacture each car compliant with

the new regulations. The Economic Impacts of Changes to the Specifications for the North

American       Rail   Tank    Car   Fleet,   ICF    International,    p.    22     (2014),    available   at

https://energyinfrastructure.org/~/media/energyinfrastructure/images/rail/related-

documents/economic-impact-of-changes-to-the-specif.pdf.           The same study estimates retrofit



3
    450,000 barrels per day / 600 barrels per rail car x 17 days = 12,750 rail cars.
                                                    6
        Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 11 of 15



costs of one common car type at $47,200 to $54,200, while PHMSA estimated between $26,230

and $32,900 for the same car type. Id. As for timing, USDOT recently projected 6,700 new

builds and 8,410 retrofits of rail cars to the new regulatory standards for the entire year of 2019.

USDOT Fleet Report, supra, at 12. In other words, USDOT projected that the rail industry

would require an entire year to manufacture and retrofit a volume of cars approaching the

number necessary to transport DAPL’s current volumes. This is to say nothing of the delay and

substantial switching and transportation costs that would be required to move additional cars and

locomotives to the appropriate rail systems, or the delays and costs of hiring and training or

relocating sufficient employees to operate a massive influx of trains. It would most likely also

mean a return to congested traffic on the rail lines serving North Dakota, harming not only oil

producers but also farmers attempting to bring their products to market. See, e.g., Ron Nixon,

Grain Piles Up, Waiting for a Ride, as Trains Move North Dakota Oil, N.Y. Times (Aug. 25,

2014), available at https://www.nytimes.com/2014/08/26/us/grain-piles-up-waiting-for-a-ride-

as-trains-move-north-dakota-oil.html.

       Moreover, NDPC members have entered into marketing contracts and built substantial

gathering infrastructure premised on delivering oil to DAPL and selling it in the markets to

which DAPL delivers its volumes. A shutdown of DAPL would leave many members of North

Dakota’s oil industry unable to honor contractual commitments and out the substantial capital

costs of building oil gathering systems designed to deliver production to DAPL. The investment

in gathering infrastructure for delivering oil to DAPL effectively idled or phased out certain rail

terminals in addition to the trucking fleet necessary to deliver oil to the terminals. Suddenly

shutting down DAPL would also require producers to reestablish both idled rail terminals and an

enormous trucking fleet. The time and costs necessary for such a transition is difficult to predict.



                                                 7
       Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 12 of 15



       In sum, the dramatic logistical changes needed to shift the majority of DAPL’s flows to

rail are not physically possible any time soon. A sudden shutdown of DAPL would necessitate

widescale shut-ins of North Dakota production.

       C.      The cost differential of shifting transportation to rail is not economically
               feasible for much of North Dakota’s production, especially in present market
               conditions.

       The above analysis illustrates some of the problems that a shutdown of DAPL would

entail in normal economic conditions. In recent weeks, of course, the coronavirus pandemic has

turned the nation’s economy and the oil industry upside down. Nevertheless, NDPC continues to

hope and expect that our country’s economy and the industry will recover in coming months.

Therefore, the Court should consider the impacts that a DAPL shutdown would have under

normal conditions, because any shutdown of the pipeline is likely to outlast the acute but

temporary market dislocations caused by the pandemic. At the same time, the Court should also

consider the impacts that a shutdown of DAPL would have under present conditions, especially

in the event that the Court rules before the economy and oil markets have stabilized.

       The high cost differential between transport on DAPL and transport on rail would cost

North Dakota producers and citizens millions of dollars in the best of times. Under current

conditions, the cost differential would mean even more lost production and lost jobs beyond

those already lost due to the pandemic, and would likely extend the losses for a longer term.

       After almost three years of operation, it is well-documented that price differentials

between DAPL and rail transportation range from $5.00–$10.00 per barrel. For instance, a

recent study comparing pipeline to rail transportation in the Bakken noted that “‘Railroad

transport reportedly costs in the neighborhood of $10 to $15 per barrel compared with $5 per

barrel for pipeline.’ This is consistent with information from Genscape’s Petrorail Report

(various dates) and with the prices reported in Covert and Kellogg (2017).” K. Clay, A. Jha, N.
                                                 8
        Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 13 of 15



Z. Muller, R. Walsh, The external costs of shipping petroleum products by pipeline and rail:

Evidence of shipments of crude oil from North Dakota. 40 Energy J. 55, 58 (2019), available at

https://www.iaee.org/en/publications/ejarticle.aspx?id=3277&id=3277 (citation omitted). 4 The

Congressional Research Service has quoted these same numbers. U.S. Rail Transportation of

Crude Oil: Background and Issues for Congress, Congressional Research Service, p. 4 (Dec. 4,

2014), https://fas.org/sgp/crs/misc/R43390.pdf. Concerning DAPL specifically, another recent

study noted that DAPL has a published “tariff of $5.50–$6.25/bbl for 10-year committed

shippers,” and estimated North Dakota rail options at “minimum reported costs” as follows:

“$13.00/bbl for shipments to the East Coast, $10.94 for the Gulf Coast, $9.23 for the West Coast,

and $8.54 for within-Midwest shipments to Cushing, OK.” Covert, supra, at 5, 20 (emphasis

added). Rates published by DAPL effective July 1, 2019 state tariff rates of $5.84 to $6.63 for

North Dakota to Nederland, Texas for 10-year committed shippers. F.E.R.C. I.C.A. Oil Tariff,

Dakota Access, LLC (May 31, 2019), available at https://cms.energytransfer.com/wp-

content/uploads/2019/08/DAPL_ETCO_Joint_Rates_Tariff_4_5_0.pdf.

       In the best of times, the high cost differential between DAPL and rail would harm North

Dakota producers to the tune of tens or hundreds of millions of dollars per month. Applying a

$5.00 to $10.00 per barrel cost differential, each 100,000 barrels per day on rail instead of DAPL

would equate to North Dakota producers paying $15,000,000 to $30,000,000 per month in

additional interstate transportation costs. Such costs could not quickly be undone, because they

would be tied to fixed-term rail contracts.




4
  As relevant to the potential environmental consequences of shutting down DAPL, this study
examines North Dakota production and concludes that “total air pollution and greenhouse gas
costs are substantially larger for rail than for pipelines.” Clay, supra, at 69.
                                                9
        Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 14 of 15



       In the presently depressed market conditions, an additional $5.00 to $10.00 per barrel of

transportation costs will likely mean that producers opt to shut in the majority of DAPL’s

volumes if the pipeline is shuttered. Some of North Dakota’s oil production is already being

temporarily shut in due to low prices caused by the pandemic. If this Court orders DAPL to shut

down in such an environment, oil producers will likely choose to shut in most of their production

that was travelling on the pipeline, rather than seek new transportation arrangements that would

be uneconomic at current prices. Put differently, shutting down DAPL at the present time would

result in another wave of shut-in production on top of whatever volumes producers have already

curtailed due to low prices.

       In sum, shutting down DAPL after three years of operation and under the current market

conditions would undermine the substantial commitments North Dakota’s oil producers have

made over the past three years. It would further harm the North Dakota oil and gas industry in a

time when it is already down due to the coronavirus pandemic. It would also delay any recovery

from the pandemic. The loss of oil production would harm not only the companies who produce

the oil, but also royalty owners and the state and local governments who rely on royalties and

taxes from the production, both during the pandemic and long afterward. It would also harm the

service industries and employees who supported the lost production. Ultimately, a shutdown of

DAPL in the currently distressed environment likely would cause companies to fail who

otherwise might have survived, and jobs to be lost that otherwise might have been saved.



                                        CONCLUSION

       The NDPC urges the Court to avoid the highly disruptive effects of a DAPL shutdown,

and respectfully requests that the Court order that the remand proceed without vacatur.



                                               10
        Case 1:16-cv-01534-JEB Document 519 Filed 04/30/20 Page 15 of 15




Dated this 29th day of April, 2020.          Respectfully Submitted,


  /s/ Paul J. Forster                      /s/ Grant Snell
Paul J. Forster (N.D. Bar No. 07398,     Grant Snell (D. C. Bar No. 1014970) (joining
signing per LCvR 83.2(c))                with non-members per LCvR 83.2(c))
Zachary R. Eiken (N.D. Bar No. 07832)    CROWLEY FLECK PLLP
Craig C. Smith (N.D. Bar No. 04623)      1667 Whitefish Stage Rd.
CROWLEY FLECK PLLP                       P.O. Box 759
100 West Broadway Ave., Suite 250        Kalispell, Montana 59903-0759
P.O. Box 2798                            Phone: (406) 752-6644
Bismarck, North Dakota 58502-2798        Fax: (406) 752-5108
Phone: (701) 223-6585                    gsnell@crowleyfleck.com
Fax: (701) 222-4853
pforster@crowleyfleck.com
zeiken@crowleyfleck.com
csmith@crowleyfleck.com




                                        11
